Mollison, Judge:
The merchandise the subject of this protest consists of rapeseed oil which was assessed with duty at the rate of 6 cents per gallon under the provision therefor in paragraph 53 of the Tariff Act of 1930, plus tax or duty at the rate of 4% cents per pound under the provision for rapeseed oil in section 2491 (b) of the Internal Revenue Code. The protest claim is for entry free of the duties and taxes assessed, and an alternative claim is that the said duties and taxes were taken upon a greater quantity of oil than was withdrawn from warehouse and entered into the commerce of the United States. When the protest was called for trial, counsel for the plaintiff offered in evidence all of the papers forwarded by the collector of customs with the protest to this court, and, there being no objection, each and all of the papers were so admitted in evidence. Thereupon, both parties submitted the case for decision, and, although time was requested and allowed for the filing of briefs, none was filed.
. It appears that the protest is directed against the assessment of duties and taxes upon the difference between the quantity of rapeseed oil imported and placed in a bonded storage tank and the quantity withdrawn from the said tank for consumption. The difference, according to the record, was the result of an accident or mishap whereby a valve was left open and some of the oil was dumped on the ground and flowed into a nearby stream and was lost. Duties and taxes were taken on the basis of the quantity imported.
According to the record, no effort was made on the part of the plaintiff to avail itself of the provisions of the tariff act and customs regulations applicable to abate-ments or refunds of duties, and our attention has been directed to no provision of law under which this court can afford relief in the circumstances.
On the record made we have no other course than to overrule the protest claims, and judgment will issue accordingly.